Per Curiam,
We are all of opinion that the words alleged to have been used by the vendor at the time of the sale do not import an express warranty of the truth of the representation; and as no circumstances were shown from which the jury *411could legitimately infer that the vendor intended them to be accepted by the vendee as a warranty, the learned trial judge committed no error in entering a compulsory non-suit and refusing to take it off. This conclusion is so well supported by the opinion filed by him and the Pennsylvania decisions therein cited that further discussion by us would be mere repetition.
Judgment affirmed.